           Case 2:11-cr-00532-JS Document 64 Filed 02/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                    :          CRIMINAL ACTION
                                             :
   v.                                        :          No. 11-532
                                             :
 ANTHONY GILLARD                             :

                                         ORDER

        AND NOW, this 12th day of February, 2021, upon consideration of Defendant Anthony

Gillard’s Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and the

Government’s opposition, and for the reasons stated in the accompanying Memorandum, it is

ORDERED the Motion (Document 58) is DENIED.



                                                       BY THE COURT:



                                                       /s/ Juan R. Sánchez
                                                       Juan R. Sánchez, C.J.
